DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 17 and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of;
For this limitation in claim 1 “wherein the first configurable die comprises first input-output elements having a first pitch, wherein the second configurable die comprises second input-output elements having a second pitch, wherein the first and second pitches are different pitches”.
For this limitation in claim 12, “ a first configurable die, mounted on the package substrate, comprising a first input-output (IO) package bump and a second IO package bump having a first pitch; and a second configurable die, mounted on the package substrate, comprising a third IO package bump and a fourth IO package bump having a second pitch, wherein the first and second pitches are different pitches, the first 
For this limitation in claim 17,”and a second metal-insulator-metal capacitor, wherein the interconnect bridge further comprises a third metal layer that is a second electrical pathway between the first and second dies when the first and second dies are mounted on the package substrate and are coupled by the third metal layer, wherein the second metal layer is located between the first and third metal layers, and the second metal-insulator-metal capacitor is located between the second and third metal layers”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184